           Case 7:20-cr-00016-HL-TQL Document 34 Filed 09/03/21 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF GEORGIA
                                      VALDOSTA DIVISION

 UNITED STATES OF AMERICA,                             *

 v.                                                    *
                                                           Case Number: 7:20-CR-16(HL)
 ANNAMARIE MICHELLE BARTON,                            *

                        Defendant.                     *


                                             ORDER

       Pursuant to an Appearance Bond dated July 7, 2020, Defendant was released on bond following

the payment into the registry of the Court of the sum of $1,000.00. The conditions of the Appearance

Bond have now been met and the Clerk is directed to disburse from the registry of the Court the sum of $

1,000.00, plus all accrued interest less any amounts necessary for administrative fees of the Court to:

       Becky Massey

       This 3rd day of September, 2021

                                             s/Hugh Lawson
                                             HUGH LAWSON, SENIOR JUDGE
                                             UNITED STATES DISTRICT COURT
